Case1:07-cV-00654-BS.]-RLE Document7 Filed

 

 

. USDC _SDNY
DOCl_IMENT
E.l.,ECI`RONICALLY FILED
_ DUC #:

UNITED STATES DISTRICT COURT '“_“*‘“__~_-_--
l DATEFILED: \--2'3 -§E

SOUTHERN DISTRICT OF NEW YORK

 

 

 

JOHANNES B. KALVAITIS,

Plaintiff,
: PRETRIAL
- against - : CONFERENCE ORDER

07 Civ. 654 (BsJ) (RLE)
CoHEN & sLAMowITz, LLP., er ai.,

Defendants.

RONALD L. ELLIS, United States Magistrate Judge:

This action has been referred to Magistrate Judge Ronald L. Ellis for GENERAL PRETRlAL.

A CONFERENCE WILL BE HELD IN THIS CASE BY THE JU])GE ON FEBRUARY
19, 2009, A'l` 10:00 A.M. IN COURTRO()M 18D, 500 PEARL STREET. All counsel must be
prcsent. Plaintiff` s counsel is responsible for confirming with each defendant’s counsel that all necessary
participants are aware of this conference The individuals present must have authority and be prepared to
discuss all aspects of the case, including any legal and factual matters related to the claims or
counterclaims

No request for adjournment will be considered unless made at least THREE BUSINESS DAYS

before the scheduled conference and only after the parties have consulted with each other. Direct

M%

The Hmmrable RHnaid L. Eiiis
United States Magistrate .Iudge

inquiries to Michael Brantley, 212-805-0242.

SO ORDERED
Januai)¢QS, 2009

